DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
Applicant’s election without traverse of claims 1-21 in the reply filed on 11/12/2021 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 22-26 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record do not teach the inventions of claims 1-21. Claims 1 and 11 teach a contact tray with valves that have a central segment with extensions are opposite ends and upward walls on opposite ends with a valve having legs that are attached at recessed in the cap and the legs extending through the extensions. Claim 17 does not teach the upward walls, but teaches that there are deflectors on adjacent opposite sides of the legs and extend downward below the sides of the valve cover to restrict vapor passage around the legs. Applicant’s figures 3 and 4 are annotated below to further show the invention.
US20080018003 teaches in figures 1 and 6 a tray 10 with valve cap 17 having legs 18 on opposite sides. There is a central opening under 17 upward walls 14 on opposite sides. Since the walls 14 extend into this opening in the middle, that part leading up to the upward wall 14 can be considered an extension. However this does not teach the legs are recessed into the valve cap as they protrude outward. There are also no deflectors on either side of the leg preventing airflow.
US6270062 teaches in figures 4 and 5 a valve 20 inserted into a tray 1. There is a central opening by 11 with extensions 1A that extend 
US20070023938 teaches in figures 1 and 7 a valve and tray. Figure 7 shows there is a cap that could have recessed legs 5 but is circular. Figure 1 shows there is an upward perimeter of wall surrounding the central segment 2. There is no teaching of extensions extending outward from opposite sides of the central segment. There is also no teaching of deflectors on adjacent sides of the legs extending downward.
US20110278745 teaches in figure 14 a valve and tray. There is a central segment 15 with a valve cap 20 having legs. There is no teaching of extensions or upward walls opposite the central segment. There is no teachings of deflectors on opposite adjacent sides of the legs to prevent fluid flow.





    PNG
    media_image1.png
    664
    691
    media_image1.png
    Greyscale









    PNG
    media_image2.png
    501
    371
    media_image2.png
    Greyscale









Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        02/09/2022